Title: To George Washington from Capel & Osgood Hanbury, 29 July 1762
From: Capel & Osgood Hanbury
To: Washington, George



Esteem’d ⟨Friend⟩
London July 29. 1762

It is now near 12 Months since the date of thy last favr to us whh we remark wth concern. The loss ⟨mutilated⟩ the deliver⟨ance⟩ remains in the same state as when we wrote ⅌ the Fleet ⟨th⟩e want of our good Friend the Speaker’s Bill of Ladeing to prove to the Insurers that his Tobacco was on board that Ship. It is also unlucky that the want of Bills of Ladeing for some Tobacco and Indigo shipt on board the Joseph (wch are not come to hand) the settlement of ⟨that⟩ loss is also retarded,

the Manifests of both these Ships sent to the Custom House from the Navel Offic⟨er⟩ in Virginia have miscarried otherwise that woud have been allow’d by the Insurers as a sufficient proof of Interest on board that Ship, from the Gentlemen for whose ⟨Accot⟩ the Insurance was made.
We expect the Fauquier very soon & hope by her to receive some Consignments from thee & we assure thee that we will use our best endeavours to make the most thereof & if it be real fine Tobacco we hope to get a good price for it for midling & ordinary the demand is very slacke.
Peace is much ⟨talkd of⟩ that it is near at hand is very far from a certainty a short time will determine the question We are wth Esteem Thy Assurd Friends

C. & O. Hanbury

